Citation Nr: 1804200	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  09-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to increased evaluations for service-connected residuals of stress fracture, left femoral neck, rated as 10 percent disabling prior to February 3, 2010, and as 20 percent disabling on and after that date.

2.  Entitlement to higher initial evaluations for service-connected back strain, rated as 20 percent disabling prior to February 19, 2013, and as 10 percent disabling on and after that date.


REPRESENTATION

Veteran represented by:	Marshall O. Potter, Jr., Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from September 1981 to June 1982.

This case comes before the Board of Veterans' Appeals  (Board) on appeal of April 2008, February 2012, and March 2013 rating decisions.  

In July 2016, the Board issued a decision in this appeal.  The Veteran then filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an April 2017 Joint Motion for Remand (JMR) and Court Order, these issues were remanded for compliance with instructions in the JMR.  These issues have now been returned to the Board for consideration.

As a procedural matter, the Board's July 2016 decision also remanded the issues of entitlement to service connection for bipolar disorder, to include as secondary to service-connected residuals of stress fracture, left femoral neck; entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected residuals of stress fracture, left femoral neck; entitlement to service connection for a left ankle condition, to include as secondary to service-connected residuals of stress fracture, left femoral neck; and entitlement to individual unemployability (TDIU).  These issues were left undisturbed by the JMR and have not yet been returned to the Board.  Review of the claims file shows that these issues are currently still being addressed by the RO. As such, the Board will not address these issues in this determination in order to afford the RO the opportunity to continue to comply with the July 2016 Board directives. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Additional development is needed prior to adjudication of the claims on appeal.

As an initial matter, the Board notes that the Veteran specifically requested in a document signed in June 2017 that the issues on appeal  be remanded to allow the AOJ to review additional evidence.

Moreover, in the April 2017 JMR, the parties agreed that vacatur and remand of the decision on appeal was required because the Board erred when it failed to (1) ensure identified VA, private, and Social Security Administration (SSA) disability records were obtained, and (2) provide adequate reasons or bases in assessing the adequacy of the VA examinations pursuant to 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet.App. 158 (2016).

Upon remand, attempts should be made to obtain all outstanding, pertinent VA, private, and SSA records.  In a May 2017 statement from the Veteran's representative, it was asserted that the Veteran received medical treatment from University of Virginia Family Medicine from 2007 to 2014; from Community Health Center of Cape Cod from 2011 to 2015; and from Albany VA Medical Center from 2015 to 2017.  These records should be obtained.  

The JMR specifically referenced an indication in the Veteran's file from August 2013 that all VA records from the Salem VAMC would be uploaded into Virtual VA, but the JMR indicated these records were not found.  However, since the Board's last decision, the RO has requested all records from the Salem VAMC, and received records dated only through 2010.  The RO then received records from New York VA facilities (Hudson Valley/Montrose and Albany) beginning in 2015.  The first record from Albany dated in July 2015 indicates that was his initial treatment at that facility (patient has relocated to area, not currently in treatment), and prior to that, beginning in January 2015, he was seen at VA Montrose through the homeless  program. At this time, there is no indication of whether the Veteran received VA care between 2010 and 2015.  If he did, he should advise the RO so efforts can be made to obtain these records.

Additionally, the Veteran underwent VA examinations pertaining to the severity of his back disability and left hip disability most recently in November 2014.  While some ranges of motion were recorded, the Board finds that new VA examinations should be conducted recording pain on both active and passive motion, in weight-bearing and nonweight-bearing, as well as the range of the opposite undamaged joint where applicable, pursuant to 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet.App. 158 (2016).  

Finally, the Board notes that the Veteran's representative requested in a May 2017 statement that he be provided copies of all treatment records from White River Junction VAMC from 2007; from Albany Stratton VAMC from 2015-2017; from University of Virginia Family Medicine from 2007 to 2014; and from Community Health Center of Cape Cod from 2011-2015.  The representative also requested that he be provided copies of pertinent VA examinations reports, as well as the requests for these examinations.  In an April 2017 statement, the representative requested that he be provided copies of any obtained SSA records.  In an October 2016 statement, the representative requested that he be provided with copies of all treatment records from the University of Pittsburgh Medical Center.  Once all of the aforementioned records have been obtained and the VA examinations have been conducted, the Veteran's representative should be provided with the requested records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from Albany VAMC from August 2016 to the present. 

2. Ask the Veteran if he received care from any VA medical facilities between 2010 (last seen in Salem) and 2015 (seen in Montrose).  If he identifies any additional VA facilities, the RO should obtain those records.

3. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any records from University of Virginia Family Medicine from 2007 to 2014 and Community Health Center of Cape Cod from 2011 to 2015.  Associate any records received, including negative responses, with the claims file.

4. Associate all available, pertinent SSA disability benefits records with the file.

5. The Veteran should be afforded a VA examination to determine the current degree of severity of his service-connected stress fracture, left femoral neck.  Any indicated studies should be performed.  The examiner must specifically comment on the functional impairment caused by the Veteran's left hip disability.  The examiner should also comment on the impact of the Veteran's left hip disability on his ability to obtain and maintain substantially gainful employment. 

The examiner must test for pain on both passive and active motion in weight-bearing and nonweight-bearing.  In addition, the same testing should be conducted for the opposing, undamaged joint.  If the examiner is unable to conduct any of the required testing, he or she must explain why this is so.

The AOJ should ensure that the examiner provides all information required for rating purposes.

6. The Veteran should be afforded a VA examination to determine the current degree of severity of his service-connected back strain.  Any indicated studies should be performed.  This should include evaluation of any associated neurological deficits.  

The examiner must specifically comment on the functional impairment caused by the Veteran's service-connected back strain.  The examiner should also comment on the impact of the Veteran's service-connected back strain on his ability to obtain and maintain substantially gainful employment. 

The examiner must test for pain on both passive and active motion in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct any of the required testing, he or she must explain why this is so.

The AOJ should ensure that the examiner provides all information required for rating purposes.

7. After all requested development has been conducted and all requested records obtained, respond to the representative's October 2016, April 2017, and May 2017 requests for copies of VA medical records, private treatment records, SSA disability benefits records, and copies of pertinent VA examination requests.

8. Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2017).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







